Citation Nr: 1826048	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI) previously denied as residuals of a head injury, to include scars over the right eye, and as speech impediment, claimed as dysphasia. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012  decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran has moved several times, including periods of homelessness, while this matter has been on appeal.  Jurisdiction has been transferred to the RO in Portland, Oregon.

This matter was remanded in December 2015 to afford the Veteran a videoconference hearing before a Veterans Law Judge.  With the express consent of the Veteran, the Veteran's attorney submitted a letter of May 2016 withdrawing the request for a hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the Veteran's claims for service connection for TBI, claimed as residuals of a head injury, to include scars over the right eye, and service connection for speech impediment, claimed as dysphasia were denied.

2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file for one year after the May 2007 rating decision was mailed.

3.  Since the May 2007 rating decision, the Veteran has not submitted evidence in support of his claim for service connection for TBI which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

4.  The Veteran's service-connected disabilities alone, including major depression, chronic lumbago, and right leg sciatic and femoral nerve radiculopathy, have prevented him from securing or following a gainful occupation since November 10, 2010. 
CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for TBI is final.  38 U.S.C. § 7105(c)(2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for TBI.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a TDIU have been met beginning November 10, 2010 but not earlier.  38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A copy of the relevant laws and regulations governing the Veteran's claims was provided to him in the Statement of the Case dated September 2014.

I. TBI

The Veteran is seeking to reopen a claim for TBI, which was previously denied as claims for residuals of a head injury, to include scars over the right eye, and as speech impediment, claimed as dysphasia.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (a) (2017).  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Finality

A rating decision of May 2007 denied service connection for TBI.  As no NOD was filed and no evidence submitted within one year after the new rating decision was mailed, the rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

No New and Material Evidence

At the time of the May 2007 rating decision, the record included extensive documentation of the fact that the Veteran had injured his head in service when he mixed alcohol and Zoloft to the point of intoxication and struck his head on both a glass cabinet and a wall.  The reason for the denial of service connection was not the lack of an in service injury, a post service disability, or a lack of nexus.  The Veteran's claims were denied because the law prohibits granting service connection for injuries that result from willful misconduct.  38 C.F.R. § 3.1(n).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Id.  The evidence of record in May 2007 clearly showed that the Veteran's disability was proximately caused by his excessive consumption of alcohol, to the point of passing out and striking his head.  

While the post-May 2007 record includes numerous records of treatment for residuals of his head injury, these are cumulative and duplicative of evidence already of record in May 2007, as the Veteran's injuries were shown to be present prior to that final rating decision.  This evidence is not material because, whether on its own or in conjunction with other evidence, it does not raise a reasonable possibility of substantiating the claim.  New and material evidence in this case would consist of evidence that the Veteran's injuries did not occur as originally described, or that they did, but were somehow still considered in the line of duty.  While the evidence of how the Veteran's injury occurred has not changed, in August 2014 the RO did obtain a new administrative decision regarding whether the Veteran's injuries occurred in the line of duty or were the result of willful misconduct.   In the August 2014 Administrative Decision, VA again concluded that the Veteran's head injury was the result of willful misconduct.

The Board therefore finds that no new and material evidence has been received to reopen a previously denied claim for service connection for TBI, and the application to reopen this claim must be denied. 

II. TDIU

The Veteran is seeking entitlement to a TDIU.  For a TDIU, the evidence must show that the Veteran's service-connected disabilities, considered alone, would prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16.  From the date of claim, November 10, 2010 the Veteran has been rated 70 percent for depression, 20 percent for lumbosacral back condition, and 10 percent for sciatic nerve with femoral branch radiculopathy, right leg, satisfying the schedular requirements for a TDIU. Id. 
  
VA has provided several examinations and opinions on this issue, and the Veteran has provided an opinion and addendum from a private expert.  Taken together, these discuss all relevant treatment records as well.

VA examiner J.M. evaluated the extent of the Veteran's mental health conditions.  While the Veteran's TBI is not service-connected, his depression is service connected and was at 70 percent disabling for the entire period on appeal.  J.M. noted regular, daily, severe psychiatric symptoms over the course of the past year with no significant periods of remission.  There was no time lost from work because the Veteran had been unemployed for the entire year, although he reported taking some college courses.  He was prescribed medication for headaches, night terrors, and sleep difficulty.  Still, he had continued complaint of fear, anxiety, sleep disturbance, nightmares, and difficulty with thought processes.  J.M. noted that the Veteran appeared extremely dysfunctional with social and psychological functions and was homeless, jobless, and without supportive relationships.  J.M. opined that the Veteran's psychiatric symptoms caused total occupational and social impairment, but did not distinguish between the effects of the service-connected depression and non-service-connected TBI. 

In April 2011, J.M. again examined the Veteran, noting that the Veteran had not worked for the past seven years and was homeless.  This time J.M. specified that the Veteran's cognitive impairment, caused by his head injury, would prevent all substantially gainful employment.  However, J.M. also stated that service-connected depression further prevents him from sustaining employment.  

VA examiner M.J. performed a general medical examination in April 2011.  M.J noted service-connected conditions of lumbosacral degenerative joint disease and  sensory radiculopathy in the right leg.  M.J. opined that it was at least as likely as not that the Veteran's service-connected disabilities, including back, right leg, and depression, rendered him unable to secure and maintain substantially gainful employment.  M.J. explained that current peer reviewed medical literature supports that depressing illness can affect employability and the type of pathology demonstrated on MRI can cause chronic back pain and radiculopathy. 

In March 2012 an addendum to J.M.'s April 2011 opinion was provided by examiner S.Z.  S.Z. considered the Veteran's physical disabilities, including his spine and right leg radiculopathy.  S. Z. opined that because the Veteran had full strength in each area and could walk for 23 minutes on a treadmill, these disabilities  would not prevent sedentary or even light physical duty employment. 

The Veteran submitted a September 2015 private expert's evaluation of the Veteran's service connected disabilities and their collective effect on his employability.  This examiner reviewed the Veteran's claims file and examined the Veteran.  In rendering her opinion, this examiner cited the following evidence from treatment records and VA examinations as most probative:  Appearance described as "looking mentally disabled"; depression from loss of mobility and pain; severe chronic low back pain, 10/10; right leg pain with objective evidence; use of a cane; antalgic gait; diagnosis of major depression; 2009 hospitalization for psychosis; disorganized and tangential thoughts; audio and visual hallucinations; poor personal hygiene; examiner J.M.'s opinion that depressive disorder prevents employment; history of suicidal ideation an attempted self harm; the temporary need for a fiduciary; the Veteran's need for a companion/service dog.  This examiner recorded the following complaints during the Veteran's examination:  unable to focus and concentrate on tasks; unable to sit for more than 20 minutes; unable to stand for more than 30 minutes; needs to elevate right leg to relieve pressure on the nerves in his lumbar spine; pain level 5 with medication.   

The private examiner noted the Veteran's employment and education experience included high school and armed forces training to be an engine man and then a gunner's mate.  The Veteran reported being unable to find work since 2006.  He specifically related that he was unable to train for a job at a calling center because he could not recall the training program tasks. VA arranged to help the Veteran train as a medical assistant.  The Veteran was unable to complete an internship because of his need for a cane and was discharged from the program.  VA attempted to help the Veteran attend college, but this was interrupted by depression related hospitalization. 

In the private examiner's opinion, the following combination of symptoms would prevent the Veteran from securing or following a substantially gainful occupation: need to shift positions or lie down would keep him off task more than 10 percent of the time; need to raise leg above waist level prevents physical labor and makes it difficult to perform desk work; dislike of people and a history of outbursts, including criminal assault, would prevent public facing positions.  It was her opinion that this has been true since the Veteran's discharge from service in October 2006. 

VA examiner M.P. provided an evaluation of the Veteran's depression in March 2016.  M.P. diagnosed major depressive disorder, polysubstance abuse, and personality disorder with mixed features.  M.P. gave conflicting answers as to whether or not the Veteran had a diagnosed TBI.  Service-connected symptoms of depressed mood and disturbances of motivation and mood were recorded.  M.P. considered it possible to distinguish between the symptoms of these conditions and opined that the Veteran's service-connected depression, considered independent of the other conditions, caused occupational and social impairment with reduced reliability and productivity.  This examiner did not consider or offer an opinion as to the combined effects of depression and other service-connected disabilities. 

In January 2017 the private examiner submitted an addendum opinion after reviewing updated medical information, including the March 2016 VA examination report and continuing treatment records.  The examiner's opinion was unchanged. 

Analysis

In short, the Board finds that the opinion provided by the private examiner in September 2015 is the most probative evidence of record addressing the question of the Veteran's unemployability due to service-connected disabilities.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive, consistent with the evidence of record, and considered opposing opinions as well as the totality of the Veteran's conditions.  It was in agreement with the more limited opinions of VA examiner's M.J. and J.M. from April 2011, but provided more in depth reasoning to support its conclusions.  The other opinion contained in the claims file is that of VA examiner S.Z.  S.Z. stated that the Veteran's strength was not so reduced that he could not perform sedentary or even light labor.  However, S.Z. did not address the problems identified in the private opinion or consider the combined effects of the Veteran's physical and mental health disabilities.  While VA examiner M.P.'s opinion indicated that much of the Veteran's mental health impairment was the result of nonservice-connected TBI, the reasoning for these distinctions was not made clear.  The Board is ultimately more persuaded by the private examiner's opinion and grants it the most probative weight of the opinions of record.  The Board therefore finds that the balance of the evidence shows the Veteran's service-connected conditions of chronic lumbago with degenerative disc disease, right leg radiculopathy, and depression prevented him from securing or following a substantially gainful occupation.


ORDER

The application to reopen a claim for service connection for TBI is denied. 

Entitlement to a TDIU is granted from November 10, 2010.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


